DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claims 28-37 and 48, in the reply filed on 2/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14700703, filed on 4/30/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28-37 and 48 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention. Claims 28-37 and 48 are anticipated by Yamaguchi (20090244720) hereafter Yamaguchi.
 	Regarding claims 28 and 48, Yamaguchi discloses a variable magnification optical system comprising, in order from an object side, a first lens group (FG1) having positive refractive power (FG1 see fig. 1); a second lens group (FG2) having negative refractive power (see fig. 1); and a third lens group (RG1-RG3 as the “third group”) having positive refractive power (see fig. 1); upon zooming from a wide-angle end state to a telephoto end state (par. [0110]), a distance between the first lens group and the second lens group and a distance between the second lens group and the third lens group being varied (fig. 1, par. [0110]-[0111]); and the third lens group including an F lens group (RG3) having positive refractive power and being moved along the optical axis upon focusing from an infinitely distant object to a close object (fig. 1, par. [0110][0111]).

 	Regarding claim 29, Yamaguchi discloses the variable magnification optical system according to claim 28, wherein the following conditional expression is satisfied: 0.320 < ff/f3 < 5.200 where f3 denotes a focal length of the third lens group, and ff denotes a focal length of the F lens group (see table 1).

 	Regarding claim 30, Yamaguchi discloses the variable magnification optical system according to claim 28, wherein the F lens group is a portion lens group of the third lens group (fig. 1, par. [0110]).

 	Regarding claim 31, Yamaguchi discloses the variable magnification optical system according to claim 28, wherein the F lens group is disposed on a most image side of the third lens group (see fig. 1).
 	Regarding claim 32, Yamaguchi discloses the variable magnification optical system according to claim 28, wherein a fourth lens group (RG2) having negative refractive power is disposed on an image side of the third lens group (RG1) and upon zooming from the wide-angle end state to the telephoto end state, a distance between the third lens group and the fourth lens group is varied (fig. 1, par. [0110]).
 	Regarding claim 33, Yamaguchi discloses the variable magnification optical system according to claim 32, wherein a fifth lens group is disposed on an image side of the fourth lens group, and upon zooming from the wide-angle end state to the telephoto end state, a distance between the fourth lens group and the fifth lens group is varied (fig. 1, par. [0110]-[0111]).
 	Regarding claim 34, Yamaguchi discloses the variable magnification optical system according to claim 28, wherein an R lens group is disposed at an image side of the variable magnification optical system and, upon zooming from the wide-angle end state to the telephoto end state, a position of the R lens group is fixed (fig. 1, par. [0110]-[0113]).
 	Regarding claim 35, Yamaguchi discloses the variable magnification optical system according to claim 28, wherein the following conditional expression is satisfied: 5.500 < fl/fw < 9.000 where fw denotes a focal length of the variable magnification optical system in the wide-angle end state, and fl denotes a focal length of the first lens group (see table 1).

 	Regarding claim 37, Yamaguchi discloses the optical apparatus equipped with the variable magnification optical system according to claim 28 (fig. 1, par. [0117]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAMES C. JONES/Primary Examiner, Art Unit 2872